Exhibit 10.40

RESTRICTED STOCK TERMINATION

AGREEMENT

This Restricted Stock Termination Agreement (the “Termination Agreement”) is
entered into as of January 18, 2007, by and between ProQuest Company and Richard
Surratt (the “Executive”).

WHEREAS, the Executive and ProQuest Company are parties to a letter agreement
dated July 13, 2006 (the “Executive Letter”) that obligates ProQuest Company to
issue restricted stock (the “Restricted Stock”) to the Executive;

WHEREAS, the Executive agreed to temporarily delay the issuance of the
Restricted Stock under an agreement dated December 28, 2006 (the “Standstill
Agreement”) because ProQuest Company could not issue the Restricted Stock in
registered form; and

WHEREAS, ProQuest Company has offered the Executive a cash payment in exchange
for terminating its obligation to issue the Restricted Stock and the Executive
finds this offer acceptable.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

1. This Termination Agreement shall become effective upon the date of payment in
full in cash of the Secured Obligations under, and as defined in, the Waiver and
Omnibus Amendment Agreement dated as of May 2, 2006 (as amended, supplemented or
otherwise modified from time to time), among ProQuest Company, certain of its
subsidiaries, the lenders thereunder and LaSalle Bank Midwest National
Association, as collateral agent (the “Effective Date”).

2. Upon and after the Effective Date, both the Standstill Agreement and ProQuest
Company’s obligation to issue Restricted Stock to the Executive under Section 3
of the Executive Letter shall terminate and be of no further force or effect.
Thereafter, ProQuest Company shall pay cash in the amount of up to $1,400,000 to
the Executive in lieu of its obligation to issue Restricted Stock under the
Executive Letter (the “Liquidation Amount”) within five business days after such
time as the Executive would have become vested in the Restricted Stock under
Section 3 of the Executive Letter or, if later, five business days after the
Effective Date (each, a “Vesting Date”). The amount to be paid upon a Vesting
Date shall equal the Liquidation Amount multiplied by the applicable vesting
percentage under Section 3 of the Executive Letter.

3. The Executive Letter shall remain in full force and effect entitling the
parties to all of their respective rights, payments, privileges and benefits
under the Executive Letter, which will not be modified or changed in any way
without the other party’s written consent, except as set forth herein. The
Executive shall continue to provide services under the Executive Letter and
acknowledges that the cash payment or payments under this Termination Agreement
shall not constitute “Good Reason” under the Executive Letter or any other plan,
agreement or policy maintained by ProQuest Company or its affiliates.



--------------------------------------------------------------------------------

4. The cash payment under this Termination Agreement shall be excluded for
purposes of determining all other compensation and employee benefits and shall
be subject to all applicable tax withholding requirements. Notwithstanding
anything to the contrary contained herein, in no event shall Executive receive
or be entitled to receive both the Restricted Stock under Section 3 of the
Executive Letter and the Liquidation Amount.

IN WITNESS WHEREOF, ProQuest Company has caused this Termination Agreement to be
executed by a duly authorized officer, and the Executive has signed this
Termination Agreement, as of the date first set forth below.

 

    PROQUEST COMPANY    

/s/ Alan Aldworth

Dated:   1/18/07   By:     Its     EXECUTIVE    

/s/ Richard Surratt

Dated:                                   Richard Surrat



--------------------------------------------------------------------------------

RESTRICTED STOCK TERMINATION

AGREEMENT

This Restricted Stock Termination Agreement (the “Termination Agreement”) is
entered into as of January 18, 2007, by and between ProQuest Company and David
Prichard (the “Executive”).

WHEREAS, the Executive and ProQuest Company are parties to a letter agreement
dated August 7, 2006 (the “Executive Letter”) that obligates ProQuest Company to
issue restricted stock (the “Restricted Stock”) to the Executive;

WHEREAS, the Executive agreed to temporarily delay the issuance of the
Restricted Stock under an agreement dated December 28, 2006 (the “Standstill
Agreement”) because ProQuest Company could not issue the Restricted Stock in
registered form;

WHEREAS, ProQuest Company has offered the Executive a cash payment in exchange
for the termination of the Company’s obligation to issue the Restricted Stock
and the Executive’s agreement to provide transition services as described below
for 60 days after the closing of the sale of ProQuest Information and Learning
Company (“I&L”) to Cambridge Information Group; and

WHEREAS, the Executive finds this offer acceptable.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

1. The Executive shall provide specified reasonable transition services to
ProQuest Company on a full-time basis as requested by the Chief Executive
Officer and Chief Financial Officer for a period of 60 days after the closing of
the sale of I&L to Cambridge Information Group (the “I&L Sale.”); provided,
however that such transition services shall be consistent with those of a senior
executive of ProQuest Company. Executive shall not transfer employment to
Cambridge Information Group following the I&L Sale. The following events shall
not constitute a termination, actual or constructive, of the Executive’s
employment and shall not constitute a basis for Good Reason under the Executive
Letter or any other plan, agreement or policy maintained by ProQuest Company or
its affiliates: (a) the Executive’s failure to become employed by Cambridge
Information Group, or (b) a change in the Executive’s title or offices or a
diminution of the Executive’s duties and responsibilities, position or status
within ProQuest Company and its affiliates, which change or diminution is
consistent with this Section 1. The Executive shall be entitled to terminate
employment and receive Enhanced Severance Benefits (as defined under the
Executive Letter) upon fulfilling his obligation to provide transition services
under this Termination Agreement.

2. Both the Standstill Agreement and ProQuest Company’s obligation to issue
Restricted Stock to the Executive under Section 3 of the Executive Letter shall
terminate and be of no further force or effect. Thereafter, ProQuest Company
shall pay cash in the amount of $1,230,000 to the Executive in lieu of its
obligation to issue Restricted Stock under the Executive Letter (the
“Liquidation Amount”) (a) within five business days after the sixtieth day
following the closing of the I&L Sale, provided that the Executive has not
resigned or been terminated for Cause by ProQuest Company at that time and has
fulfilled his duty to provide transition services as described in Section 1
above, as reasonably determined by ProQuest Company or, if earlier, (b) within
five business days after such time as the Executive would have otherwise become
vested in the Restricted Stock under Section 3 of the Executive Letter. If at
any time



--------------------------------------------------------------------------------

ProQuest Company believes that Executive is not in compliance with his
obligations to provide transition services hereunder it will provide him written
notice within 5 days of such default and he shall have 5 business days to cure
such default. In no case shall a default be identified in the final 5 days of
the 60 day transition period.

3. The provisions of Section 2 above shall only be effective as of the date of
payment in full in cash of the Secured Obligations under, and as defined in, the
Waiver and Omnibus Amendment Agreement dated as of May 2, 2006 (as amended,
supplemented or otherwise modified from time to time), among ProQuest Company,
certain of its subsidiaries, the lenders thereunder and LaSalle Bank Midwest
National Association, as collateral agent (the “Loan Repayment Date”).
Notwithstanding anything to the contrary in this Termination Agreement, no
payment shall be made under Section 2 above until 5 business days after the Loan
Repayment Date.

4. The Executive Letter shall remain in full force and effect entitling the
parties to all of their respective rights, payments, privileges and benefits
under the Executive Letter, which will not be modified or changed in any way
without the other party’s written consent, except as set forth herein. The
Executive shall continue to provide services under the Executive Letter until
the I&L Sale and thereafter under this Termination Agreement and acknowledges
that the cash payment or payments under this Termination Agreement shall not
constitute “Good Reason” under the Executive Letter or any other plan, agreement
or policy maintained by ProQuest Company or its affiliates.

5. The Executive shall be paid $42.500 per month during the 60 day period
immediately following an I&L Sale in lieu of regular salary, bonus and equity
compensation under Exhibit D of the Executive Letter. Upon cessation of his
transition services to ProQuest Company after the I&L Sale, Executive shall be
treated as vested in his SERP account balance under the Executive Deferred
Compensation Plan because of his termination of employment in connection with
the I&L Sale and such SERP account balance shall thereafter be distributed in
accordance with such plan. In addition, Executive’s deferral account balances
under the Executive Deferred Compensation Plan shall be distributed in
accordance with such plan no later than 90 days after the I&L Sale. The cash
payment under this Termination Agreement shall be excluded for purposes of
determining all other compensation and employee benefits and shall be subject to
all applicable tax withholding requirements. Notwithstanding anything to the
contrary contained herein, in no event shall Executive receive or be entitled to
receive both the Restricted Stock under Section 3 of the Executive Letter and
the Liquidation Amount.

IN WITNESS WHEREOF, ProQuest Company has caused this Termination Agreement to be
executed by a duly authorized officer, and the Executive has signed this
Termination Agreement, as of the date first set forth below.

 

    PROQUEST COMPANY    

/s/ Alan Aldworth

Dated:   1/18/07   By:     Its:     EXECUTIVE Dated:   1/23/07  

/s/ David A Prichard

 



--------------------------------------------------------------------------------

RESTRICTED STOCK TERMINATION

AGREEMENT

This Restricted Stock Termination Agreement (the “Termination Agreement”) is
entered into as of January 18, 2007, by and between ProQuest Company and Andrew
Wyszkowski (the “Executive”).

WHEREAS, the Executive and ProQuest Company are parties to a letter agreement
dated August 7, 2006 (the “Executive Letter”) that obligates ProQuest Company to
issue restricted stock (the “Restricted Stock”) to the Executive;

WHEREAS, the Executive agreed to temporarily delay the issuance of the
Restricted Stock under an agreement dated December 28, 2006 (the “Standstill
Agreement”) because ProQuest Company could not issue the Restricted Stock in
registered form; and

WHEREAS, ProQuest Company has offered the Executive a cash payment in exchange
for terminating its obligation to issue the Restricted Stock and the Executive
finds this offer acceptable.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

1. This Termination Agreement shall become effective upon the date of payment in
full in cash of the Secured Obligations under, and as defined in, the Waiver and
Omnibus Amendment Agreement dated as of May 2, 2006 (as amended, supplemented or
otherwise modified from time to time), among ProQuest Company, certain of its
subsidiaries, the lenders thereunder and LaSalle Bank Midwest National
Association, as collateral agent (the “Effective Date”).

2. Upon and after the Effective Date, both the Standstill Agreement and ProQuest
Company’s obligation to issue Restricted Stock to the Executive under Section 3
of the Executive Letter shall terminate and be of no further force or effect.
Within 5 days after the Effective Date, ProQuest Company shall transfer cash in
the amount of $1,254,000 (the “Liquidation Amount”) into the escrow account as
set forth in the Executive Letter in lieu of its obligation to issue Restricted
Stock under the Executive Letter. The Liquidation Amount shall be payable from
the Escrow Account within five business days after such time as the Executive
would have become vested in the Restricted Stock under Section 3 of the
Executive Letter. If the Effective Date is later than six months after the
closing of the sale of ProQuest Business Solutions and the Executive has
satisfied the vesting requirements described above, then ProQuest Company shall
distribute the Liquidation Amount directly to the Executive subject to
applicable tax withholding and Section 7(d) of the Executive Letter.

3. The Executive Letter shall remain in full force and effect entitling the
parties to all of their respective rights, payments, privileges and benefits
under the Executive Letter, which will not be modified or changed in any way
without the other party’s written



--------------------------------------------------------------------------------

consent, except as set forth herein. The Executive acknowledges that neither the
cash payment or payments under this Termination Agreement nor the delay in
establishing the escrow account shall constitute “Good Reason” under the
Executive Letter or any other plan, agreement or policy maintained by ProQuest
Company or its affiliates.

4. The cash payment under this Termination Agreement shall be excluded for
purposes of determining all other compensation and employee benefits and shall
be subject to all applicable tax withholding requirements. Notwithstanding
anything to the contrary contained herein, in no event shall Executive receive
or be entitled to receive both the Restricted Stock under Section 3 of the
Executive Letter and the Liquidation Amount.

IN WITNESS WHEREOF, ProQuest Company has caused this Termination Agreement to be
executed by a duly authorized officer, and the Executive has signed this
Termination Agreement, as of the date first set forth below.

 

        PROQUEST COMPANY Dated:   1/18/07  

/s/ Alan Aldworth

    By:     Its     EXECUTIVE Dated   1/18/07  

/s/ Andrew Wyszkowski

    Andrew Wyszkowski



--------------------------------------------------------------------------------

RESTRICTED STOCK TERMINATION

AGREEMENT

This Restricted Stock Termination Agreement (the “Termination Agreement”) is
entered into as of January 18, 200, by and between ProQuest Company and Linda
Longo-Kazanova (the “Executive”).

WHEREAS, the Executive and ProQuest Company are parties to a letter agreement
dated July 13, 2006 (the “Executive Letter”) that obligates ProQuest Company to
issue restricted stock (the “Restricted Stock”) to the Executive;

WHEREAS, the Executive agreed to temporarily delay the issuance of the
Restricted Stock under an agreement dated December 28, 2006 (the “Standstill
Agreement”) because ProQuest Company could not issue the Restricted Stock in
registered form; and

WHEREAS, ProQuest Company has offered the Executive a cash payment in exchange
for terminating its obligation to issue the Restricted Stock and the Executive
finds this offer acceptable.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

1. This Termination Agreement shall become effective upon the date of payment in
full in cash of the Secured Obligations under, and as defined in, the Waiver and
Omnibus Amendment Agreement dated as of May 2, 2006 (as amended, supplemented or
otherwise modified from time to time), among ProQuest Company, certain of its
subsidiaries, the lenders thereunder and LaSalle Bank Midwest National
Association, as collateral agent (the “Effective Date”).

2. Upon and after the Effective Date, both the Standstill Agreement and ProQuest
Company’s obligation to issue Restricted Stock to the Executive under Section 3
of the Executive Letter shall terminate and be of no further force or effect.
Thereafter, ProQuest Company shall pay cash in the amount of up to $418,000 to
the Executive in lieu of its obligation to issue Restricted Stock under the
Executive Letter (the “Liquidation Amount”) within five business days after such
time as the Executive would have become vested in the Restricted Stock under
Section 3 of the Executive Letter or, if later, five business days after the
Effective Date (each, a “Vesting Date”). The amount to be paid upon a Vesting
Date shall equal the Liquidation Amount multiplied by the applicable vesting
percentage under Section 3 of the Executive Letter.

3. The Executive Letter shall remain in full force and effect entitling the
parties to all of their respective rights, payments, privileges and benefits
under the Executive Letter, which will not be modified or changed in any way
without the other party’s written consent, except as set forth herein. The
Executive shall continue to provide services under the Executive Letter and
acknowledges that the cash payment or payment under this Termination Agreement
shall not constitute “Good Reason” under the Executive Letter or any other plan,
agreement or policy maintained by ProQuest Company or its affiliates.



--------------------------------------------------------------------------------

4. The cash payment under this Termination Agreement shall be excluded for
purposes of determining all other compensation and employee benefits and shall
be subject to all applicable tax withholding requirements. Notwithstanding
anything to the contrary contained herein, in no event shall Executive receive
or be entitled to receive both the Restricted Stock under Section 3 of the
Executive Letter and the Liquidation Amount.

IN WITNESS WHEREOF, ProQuest Company has caused this Termination Agreement to be
executed by a duly authorized officer, and the Executive has signed this
Termination Agreement, as of the date first set forth below.

 

        PROQUEST COMPANY    

/s/ Alan Aldworth

Dated:   1/18/07   By:     Its     EXECUTIVE Dated   1/18/07  

/s/ Todd Buchardt

    Todd Buchardt



--------------------------------------------------------------------------------

RESTRICTED STOCK TERMINATION

AGREEMENT

This Restricted Stock Termination Agreement (the “Termination Agreement”) is
entered into as of January 18, 2007. by and between ProQuest Company and Todd
Buchardt (the “Executive”).

WHEREAS, the Executive and ProQuest Company are parties to a letter agreement
dated July 13, 2006 (the “Executive Letter”) that obligates ProQuest Company to
issue restricted stock (the “Restricted Stock”) to the Executive;

WHEREAS, the Executive agreed to temporarily delay the issuance of the
Restricted Stock under an agreement dated December 28, 2006 (the “Standstill
Agreement”) because ProQuest Company could not issue the Restricted Stock in
registered form; and

WHEREAS, ProQuest Company has offered the Executive a cash payment in exchange
for terminating its obligation to issue the Restricted Stock and the Executive
finds this offer acceptable.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

1. This Termination Agreement shall become effective upon the date of payment in
full in cash of the Secured Obligations under, and as defined in, the Waiver and
Omnibus Amendment Agreement dated as of May 2, 2006 (as amended, supplemented or
otherwise modified from time to time), among ProQuest Company, certain of its
subsidiaries, the lenders thereunder and LaSalle Bank Midwest National
Association, as collateral agent (the “Effective Date”).

2. Upon and after the Effective Date, both the Standstill Agreement and ProQuest
Company’s obligation to issue Restricted Stock to the Executive under Section 3
of the Executive Letter shall terminate and be of no further force or effect.
Thereafter, ProQuest Company shall pay cash in the amount of up to $627,000 to
the Executive in lieu of its obligation to issue Restricted Stock under the
Executive Letter (the “Liquidation Amount”) within five business days after such
time as the Executive would have become vested in the Restricted Stock under
Section 3 of the Executive Letter or, if later, five business days after the
Effective Date (each, a “Vesting Date”). The amount to be paid upon a Vesting
Date shall equal the Liquidation Amount multiplied by the applicable vesting
percentage under Section 3 of the Executive Letter.

3. The Executive Letter shall remain in full force and effect entitling the
parties to all of their respective rights, payments, privileges and benefits
under the Executive Letter, which will not be modified or changed in any way
without the other party’s written consent, except as set forth herein. The
Executive shall continue to provide services under the Executive Letter and
acknowledges that the cash payment or payments under this Termination Agreement
shall not constitute “Good Reason” under the Executive Letter or any other plan,
agreement or policy maintained by ProQuest Company or its affiliates.



--------------------------------------------------------------------------------

4. The cash payment under this Termination Agreement shall be excluded for
purposes of determining all other compensation and employee benefits and shall
be subject to all applicable tax withholding requirements. Notwithstanding
anything to the contrary contained herein, in no event shall Executive receive
or be entitled to receive both the Restricted Stock under Section 3 of the
Executive Letter and the Liquidation Amount.

IN WITNESS WHEREOF, ProQuest Company has caused this Termination Agreement to be
executed by a duly authorized officer, and the Executive has signed this
Termination Agreement, as of the date first set forth below.

 

        PROQUEST COMPANY    

Illegible

Dated:   1/18/07   By:     Its:     EXECUTIVE Dated   1/18/07  

/s/ Linda Longo-Kazanova

    Linda Longo-Kazanova